DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beech et al. (US Publication 2015/0085047) in view of Zettler (US Publication 2005/0139653).
With respect to claim 1, Beech et al. teaches a method comprising: 
receiving a plurality of folded card/carrier combinations one-by-one through an input (30, Paragraph 0026) of a card/carrier combination sorter system (18); and using the card/carrier combination sorter system (18) to sort selected ones of the plurality of folded card/carrier combinations into a bin (32) of the card/carrier combination sorter system (Paragraphs 0026, 0029, 0030, Figure 2), the bin (32) is configured to receive the selected ones of the folded card/carrier combinations (Paragraph 0026), and transporting additional ones of the plurality of folded card/carrier combinations one-by-one to an output (20, 44) of the card/carrier combination sorter system and outputting (20, 44) the additional folded card/carrier combinations one-by-one through the output (Paragraph 0033), wherein the output is not associated with a bin (Figure 1). 
Beech et al. does not explicitly disclose folded card/carrier combinations that are not in envelopes.  Zettler teaches an alternative method provided folded card/carrier combinations that are not in envelopes (Paragraphs 0031, 0050).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify folded card/carrier combinations taught by Beech et al. to provide an alternative method of sealing folded card/carrier combinations instead of putting in envelopes as taught by Zettler for the purpose of providing a cost-efficient apparatus.
	With respect to claim 2, Beech et al. teaches using the card/carrier combination sorter system (18) to sort selected ones of the plurality of folded card/carrier combinations into a plurality of bins (32, 36), each of the bins is configured to receive the selected ones of the folded card/carrier combinations (Paragraphs 0024, 0026).
With respect to claim 5, Beech et al. teaches a card/carrier combination sorter system, comprising: 
an input (30, Paragraph 0026) configured to receive a plurality of folded card/carrier combinations one-by-one into the card/carrier combination sorter system (Paragraphs 0026, 0029, 0030, Figure 2); 
a transport path (indicated by arrow in Figure 2) extending from the input (30) along which the plurality of folded card/carrier combinations are transported in the card/carrier combination sorter system (Figure 2);
at least one bin (32) that is configured to receive select ones of the plurality of folded card/carrier combinations (Paragraph 0026); 
a diverter (Paragraph 0044) disposed along the transport path (note: the arrows in Figures 2, 3 indicate transport paths) that is engageable with the folded card/carrier combinations to divert the select ones of the plurality of folded card/carrier combinations from the transport path into the at least one bin (Paragraph 0044, Figures 2 and 3);
and an output (20, 44) that is configured to output additional ones of the plurality of folded card/carrier combinations therefrom one-by-one (Paragraph 0033), the output (20, 44) is not associated with a bin.
Beech et al. does not explicitly disclose folded card/carrier combinations that are not in envelopes.  Zettler teaches an alternative method provided folded card/carrier combinations that are not in envelopes (Paragraphs 0031, 0050).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify folded card/carrier combinations taught by Beech et al. to provide an alternative method of sealing folded card/carrier combinations instead of putting in envelopes as taught by Zettler for the purpose of providing a cost-efficient apparatus.
With respect to claim 6, Beech et al. teaches the claimed invention including a plurality of the bins (32, 36), each bin is configured to receive select ones of the plurality of folded card/carrier combinations (Paragraphs 0024, 0026); and a diverter is associated with a corresponding one of the bins (Paragraph 0044), and each diverter is configured to divert the select ones of the plurality of folded card/carrier combinations from the transport path into the associated bin (note: the arrows in Figures indicate transport paths).
Beech et al. does not explicitly disclose a plurality of the diverters.  However, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art and has no patentable significance unless a new and unexpected result is produced. In re Plarza, 274 F. 2d 669, 124 USPQ 378 (1960). 
It would have been obvious to one of ordinary skill in the art to provide a plurality of diverters to the device since such a modification would effectively ensure proper conveyance of the medium to multiple paths in the apparatus.
With respect to claim 8, Beech et al. teaches a divert section (Paragraph 0044) and a sorting section (18), the divert section includes the input and the output (Paragraph 0044); and the sorting section (18) includes the at least one bin and the diverter (Figures 2, 3, Paragraph 0044).
With respect to claim 9, Beech et al. teaches the divert section includes a diverter (Paragraph 0044).
With respect to claim 10, Beech et al. teaches a diverter mechanism (Paragraph 0044) and a sorter mechanism (18); the diverter mechanism includes the input and the output (Paragraph 0044); and the sorter mechanism (18) includes the at least one bin and the diverter (Figures 2, 3 and Paragraph 0044).
	With respect to claim 11, Beech et al. teaches the claimed invention including a diverter (Paragraph 0044).
However, Beech et al. does not explicitly disclose a second output in communication with the transport path through which additional ones of the plurality of folded card/carrier combinations are output, the second output being connectable to the sorter mechanism.
Huebler teaches a diverter (17.1 or 9.0 and Paragraph 0090) and a second output in communication with the transport path (as indicated by the arrows) through which additional ones of the plurality of card/carrier combinations are output, the second output being connectable to the sorter mechanism (Paragraph 0044, Figures 2a-2c).
It would have been obvious to one of ordinary skill in the art before the present invention to modify the invention taught by Beech et al. to provide a second output and the second output being connectable to the sorter mechanism taught by Huebler for the purpose of since such a modification would effectively ensure proper conveyance of the medium in the apparatus.
With respect to claim 13, Beech et al. teaches a card/carrier combination sorter system, comprising: 
an input (30, Paragraph 0026) configured to receive a plurality of folded card/carrier combinations one-by-one into the card/carrier combination sorter system (Paragraphs 0026, 0029, 0030, Figure 2); 
a transport path (indicated by arrow in Figure 2) extending from the input (30) along which the plurality of folded card/carrier combinations are transported in the card/carrier combination sorter system (Figure 2);
a first output path in communication with the transport path (transport path indicated by arrows in Figures 2 and 3) through which select ones of the plurality of folded card/carrier combinations are output (Paragraphs 0026, 0029, 0030), the first output being connectable to an inserter system (18, Figures 2 and 3);
a second output (20, 44) in communication with the transport path through which additional ones of the plurality of folded card/carrier combinations are output, the second output being connectable to a sorter mechanism.
a diverter (Paragraph 0044) in the transport path (note: the arrows in Figures 2, 3 indicate transport paths) that is engageable with the folded card/carrier combinations to divert the folded card/carrier combinations to the second output (Paragraph 0044, Figures 2 and 3).
Beech et al. does not explicitly disclose folded card/carrier combinations that are not in envelopes.  Zettler teaches an alternative method provided folded card/carrier combinations that are not in envelopes (Paragraphs 0031, 0050).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify folded card/carrier combinations taught by Beech et al. to provide an alternative method of sealing folded card/carrier combinations instead of putting in envelopes as taught by Zettler for the purpose of providing a cost-efficient apparatus.
	With respect to claim 14, Beech et al. teaches the input (30) is located on a first side of the card/carrier combination sorter system (Figure 2), and the output (20, 44) is located on a side of the card/carrier combination sorter system different from the first side (Figure 2).
	With respect to claim 15, Beech et al. teaches the input (30) is located on a first side of the card/carrier combination sorter system (Figure 2), and the output (20, 44) is located on a side of the card/carrier combination sorter system different from the first side (Figure 2).
	With respect to claim 16, Beech et al. teaches the input (30) is located on a first side of the card/carrier combination diverter mechanism (Figure 2), the first output (20) is located on a side of the card/carrier combination diverter mechanism different from the first side (Figure 2), and the second output (44) is located on a side of the card/carrier combination diverter mechanism different from the first side (Figure 2).

Allowable Subject Matter
3.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 4, the prior art does not teach or render obvious a diverting mechanism having the output that is connectable to an inserter system and a second output that is connectable to a sorter mechanism that includes the bin; and using the diverting mechanism to divert selected ones of the plurality of folded card/carrier combinations to the output or to the second output.
Claim 12 is allowed (See office action filed 3/1/21).

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-2, 4-6 and 8-16 have been considered but are moot in view of the new ground(s) of the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        

/MATTHEW G MARINI/Primary Examiner, Art Unit 2853